United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, SOUTH SUBURBAN
POST OFFICE, Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1696
Issued: September 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 15, 2011 appellant filed a timely appeal from a February 17, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an increased
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.2
ISSUES
The issues are: (1) whether appellant has more than 7 percent right upper extremity
impairment; and (2) whether she has more than 21 percent permanent impairment of the left
upper extremity.

1
2

5 U.S.C. § 8101 et seq.

By order dated March 13, 2012, the Board dismissed appellant’s appeal at her request. Order Dismissing
Appeal, Docket No. 11-1696 (issued March 13, 2012). However, as appellant timely requested that the appeal go
forward, the Board reinstated it on July 26, 2012. Order Vacating Prior Board Order and Reinstating Appeal,
Docket No. 11-1696 (issued July 26, 2012).

FACTUAL HISTORY
OWCP accepted that on April 30, 2001 appellant, then a 55-year-old clerk, sustained
bilateral thumb strain and left trigger thumb with surgical release under file number xxxxxx864.
It had previously accepted that she sustained trigger finger of the right index and thumb under
file number xxxxxx390 and bilateral shoulder strain under file number xxxxxx888. In a report
dated February 1, 2002, issued in file number xxxxxx864, an OWCP medical adviser determined
that appellant had 21 percent permanent impairment of the left thumb due to loss of motion and
sensory impairment.
By decision dated November 12, 2003, OWCP granted appellant a schedule award for
seven percent permanent impairment of the right upper extremity under file number xxxxxx888.
It based the award on loss of shoulder motion and pain in the suprascapular nerve following an
arthroscopic decompression of the right shoulder.
In a report dated September 14, 2010, Dr. James D. Schlenker, a Board-certified surgeon,
discussed appellant’s March 9, 2010 surgical trigger finger release of the right thumb and ring
finger. On examination he found essentially normal two-point discrimination of the hands
bilaterally. Dr. Schlenker measured “full range of motion of the fingers, wrist, elbow and
shoulder. There is no residual triggering activity.” He further found “tenderness and swelling in
the distal palm at the base of the ring finger, but no significant swelling over the
metacarpophalangeal joint of the thumb.” Dr. Schlenker measured grip strength in appellant’s
dominate right hand of 22 pounds and in her left hand of 42 pounds. He opined that she needed
no further treatment and that she had “a satisfactory result following release of triggering of the
right thumb and ring finger.”
On November 5, 2010 appellant requested a schedule award based on Dr. Schlenker’s
evaluation. By letter dated November 22, 2010, OWCP requested that a medical adviser review
the evidence and address whether she had an additional impairment of the left upper extremity
beyond the previously awarded 21 percent left upper extremity impairment. On November 28,
2010 OWCP’s medical adviser advised that appellant had a six percent left upper extremity
impairment due to her left trigger finger release. He further opined that she had one percent
impairment due to left shoulder strain for a total upper extremity impairment of seven percent.
The medical adviser noted that appellant was not entitled to an additional award for the left upper
extremity as she had previously received a schedule award for 21 percent impairment rating.
On January 25, 2011 OWCP informed appellant by telephone that it would again refer
her case to an OWCP medical adviser, noting that it originally asked that the medical adviser
address the extent of impairment of the left rather than right hand. By letter dated January 25,
2011, it requested that OWCP’s medical adviser address whether appellant had more than the
previously awarded seven percent permanent impairment of the right upper extremity under the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (A.M.A., Guides).
On February 2, 2011 the medical adviser discussed appellant’s history of an award for
seven percent right upper extremity impairment as the result of a shoulder injury. He reviewed
Dr. Schlenker’s finding that appellant had “good ROM [range of motion] and mild tenderness to

2

palpation” following a release of right trigger finger. The medical adviser found that, under
Table 15-2 on page 391 of the sixth edition of the A.M.A., Guides, her minimal symptoms
following trigger finger surgery yielded no impairment.
By decision dated February 17, 2011, OWCP denied appellant’s claim for an increased
schedule award. It noted that it had also reviewed evidence in file numbers xxxxxx390 and
xxxxxx888 and concluded that it did not show an increased impairment beyond the previously
paid schedule awards.
On appeal appellant argues that she is entitled to a schedule award for an impairment to
her right ring finger and thumb. She further challenges the left upper extremity award.
LEGAL PRECEDENT -- ISSUES 1 & 2
The schedule award provision of FECA,3 and its implementing federal regulations,4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained bilateral thumb strain, bilateral trigger thumb
and triggering of the right index finger, bilateral shoulder strain and right shoulder impingement
syndrome due to factors of her federal employment in file numbers xxxxxx864, xxxxxx390 and
xxxxxx888. It granted her a schedule award for a seven percent permanent impairment of the
right upper extremity due to loss of shoulder motion and shoulder pain in file number
xxxxxx888.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

3

On November 5, 2010 appellant requested an increased schedule award. In support of
her claim, she submitted a September 14, 2010 report from Dr. Schlenker, who discussed her
history of a right thumb and right finger trigger release. Dr. Schlenker found normal range of
motion of the fingers, wrist, elbow and shoulder and normal two-point discrimination of the
bilateral hands. He further found that appellant had some tenderness and swelling at the base of
her ring finger and a loss of grip strength. Dr. Schlenker advised that she needed no further
medical treatment. He did not address the issue of whether appellant had an employment-related
impairment or provide an impairment rating of a scheduled member based on the A.M.A.,
Guides. The Board finds, therefore, that the report of Dr. Schlenker is of diminished probative
value and insufficient to establish entitlement to a schedule award.
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, OWCP may rely on the opinion of an OWCP
medical adviser to apply the A.M.A., Guides to the findings of the attending physician.8 An
OWCP medical adviser reviewed Dr. Schlenker’s report on February 2, 2011. He noted that
Dr. Schlenker found that appellant had a good result following her right trigger finger surgery
with no loss of motion and minimal tenderness. The medical adviser determined that, under
Table 15-2, appellant had no permanent impairment based on her mild complaints after her
surgery. The Board finds that the medical adviser’s report constitutes the weight of the evidence
and establishes that appellant is not entitled to an increased schedule award. There is no
probative evidence of record supporting that appellant has an impairment of the thumb or finger
entitling her to a schedule award.
On appeal appellant argues that she is entitled to a schedule award for an impairment of
the right ring finger and thumb but the issue in this case is medical in nature and must be
resolved through the submission of probative medical evidence.9 She has the burden to submit
medical evidence supporting the degree of permanent impairment.10
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
ANALYSIS -- ISSUE 2
On February 1, 2002 an OWCP medical adviser found that appellant had a 21 percent
permanent impairment of the left thumb. On November 22, 2010 OWCP indicated that appellant
had received a schedule award for 21 percent permanent impairment of the left upper extremity.
By decision dated February 17, 2011, it found that she had no more than the previously awarded
21 percent left upper extremity impairment. The record, however, does not contain a copy of the
decision granting appellant either 21 percent permanent impairment of the left thumb or 21
percent permanent impairment of the left upper extremity. Consequently, the Board is unable to
8

See J.Q., 59 ECAB 366 (2008); Linda Beale, 57 ECAB 429 (2006).

9

See Jaja K. Asaramo, 55 ECAB 200 (2004).

10

See D.H., 58 ECAB 358 (2007); Annette M. Dent, 44 ECAB 403 (1993).

4

render an informed adjudication regarding the extent of her left upper extremity impairment.
The case is therefore remanded for reconstruction of the case record and any further development
necessary to be followed by an appropriate de novo decision on this issue.
CONCLUSION
The Board finds that appellant has no more than seven percent right upper extremity
impairment for which she received a schedule award. The Board further finds that the case is not
in posture for decision regarding the extent of her left upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the February 17, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: September 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

